Case 4:19-cr-00341 Document 120 Filed on 05/27/21 in TXSD Page 1 of 2
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

United States Courts
Southern District of Texas
20210512-130 FILED
Jose M Gonzalez-Testino CLERK OF COURT
200 Biscayne Blvd Way MAY 27 2021 P.O. BOX 61010
Miami, FL US 33131 HOUSTON, TEXAS 77208

Nathan Ochsner, Clerk of Court http://www.txs.uscourts.gov

 

Date: Wednesday, May 12, 2021
Case Number: 4:19-cr-00341
Document Number: 119 (1 page)
Notice Number: 20210512-130
Notice: The attached order has been entered.

 
N
a
oO
N
cab)
Do
©
oO
QA
Y)
<
a
&
a
N
—
NM
N
—
LO
oO
Cc
oO
TC
2

 

CLERK
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS
POST OFFICE BOX 61010
HOUSTON, TEXAS 777208

, S
US. aaa piTNey BOWE

ZIP 77002 m0 § rc 054"

02 1W
. 0001374615MAY. 17.

 

 

   
 

02
OFFICIAL BUSINESS

Case 4:19-cr-00341 Document 120

 

 

 

United States Courts
Southern District of Texas
FILED
MAY 27 202i
4
Nathan Ochisner, Clerk of Court :
7 - - - - |
_ . |
~ _ _ lazy
Bees /2z2/722 3

 

 

“lr ese eSZUCRETHOZSH - — BC: 7726818101) *AGSA-B49A7-1LB-AL

sapegl leegar| a

op AS
